SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1476
KA 11-02346
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JOHN D. WILLIAMS, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LIPSITZ GREEN SCIME CAMBRIA, LLP, BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered January 3, 2011. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, a
class E felony.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
otherwise affirmed.




Entered:    February 1, 2013                       Frances E. Cafarell
                                                   Clerk of the Court